Mr. Justice Aldrey
delivered the opinion of the court.
The petition for a writ of certiorari under consideration originated in an action being prosecuted by the petitioner in the District Court of Aguadilla against the Succession of Pedro J. Arocena, represented by his wife and daughter, for the execution of a deed or for the payment of an amount as a debt and an indemnity for damages, and it is sought that this court issue a writ of certiorari for the purpose of reviewing a decision of the lower court overruling the motion of the plaintiff to strike from the record a motion of the defendants to strike out certain parts of the complaint and to order the secretary to note the default of the defendants and enter judgment against them. The petition prays that this court also review another decision of the lower court sustaining the demurrer on the grounds that the complaint does not state facts sufficient to constitute a cause of action; that several actions have been improperly joined; that the complaint is ambiguous, unintelligible or uncertain, and that at the same time the plaintiff was granted time to amend his complaint.
The writ petitioned for does not lie because although the two decisions are not directly appealable they may become *338so; the latter by means of the judgment which may be entered against the plaintiff if he fail to amend his complaint and the former, which is interlocutory, when the judgment rendered in the case is brought before ns on appeal.
The petition for a writ of certiorari should be denied.

Petition denied.

Chief Justice Hernández and Justices Wolf and del Toro concurred.